UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1110


HOAI THANH,

                    Plaintiff - Appellant,

             v.

HIEN T. NGO,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:14-cv-00448-PJM)


Submitted: July 27, 2017                                          Decided: August 4, 2017


Before AGEE, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laurence A. Elgin, Washington, D.C., for Appellant. Joseph D. Gallagher, GILL
SIPPEL & GALLAGHER, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Hoai Thanh appeals from the district court’s orders: (1) denying relief on his

second amended complaint in which he asserted claims for, inter alia, defamation and

false light invasion of privacy, and (2) denying his post-judgment motions for

reconsideration and to file a third amended complaint. We have reviewed the record

included on appeal, as well as the parties’ briefs, and have found no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Hoai Thanh v. Hie

Ngo, No. 8:14-cv-00448-PJM (D. Md. July 22, 2016; May 8, 2015). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2